Citation Nr: 0945881	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  08-24 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to Dependents' Educational Assistance benefits 
under Chapter 35, Title 38, United States Code.


WITNESSES AT HEARING ON APPEAL

The appellant and a friend


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran served on active duty from May 1972 to July 1975.  
He died in April 1976; the appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2008 decision of a Department of Veterans Affairs 
(VA) Regional Office (RO).  In July 2008 the appellant filed 
a notice of disagreement, a statement of the case was issued 
in July 2008, and a substantive appeal was received in 
December 2008.  The appellant testified at a Board hearing in 
September 2009; the transcript is of record.


FINDINGS OF FACT

1.  The Veteran was assigned a permanent total rating 
effective April 3, 1976, and such rating decision was 
prepared on May 5, 1977, and issued to the appellant on May 
24, 1977.

2.  The appellant filed her application for Dependents' 
Educational Assistance in June 2008.


CONCLUSION OF LAW

Eligibility for dependents' educational assistance is not 
established.  38 U.S.C.A. § 3501 (West 2002); 38 C.F.R. §§ 
21.3021, 21.3046 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The notice and duty to assist provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) are relevant to Chapter 51 of 
Title 38 of the United States Code and do not appear to apply 
in cases regarding educational benefits governed by Chapter 
35.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002).  
In any event, the Board finds that the provisions of VCAA 
have been met.  The appellant has been informed, via a July 
2008 statement of the case, of the nature of the evidence 
needed to substantiate her claim.  She also had the 
opportunity to submit written argument and evidence in 
support of her claim, and testified at a Board hearing.  All 
evidence necessary for the determination that needs to be 
made has been obtained.  Consequently, no further 
notification or assistance is necessary.  

The Board is satisfied that the facts relevant to this claim 
have been properly developed and there is no further action 
that should be undertaken to comply with the provisions of 
the VCAA or the implementing regulations.  Additionally, in 
the instant case, it is not the factual evidence that is 
dispositive of this appeal, but rather the interpretation and 
application of the governing statute.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

Criteria & Analysis

During the Veteran's lifetime, he did not file a claim for 
compensation.  On April 3, 1976, the Veteran was hospitalized 
and underwent a right frontal lobectomy and removal of 
intracerebral hematoma.  The final diagnosis was 
intracerebral hemorrhage with acute encephalomalacia and 
focal abscess formation.  He remained comatose from the time 
of surgery on April 5, until his death on April 7, 1976.  A 
May 5, 1977 rating decision established a 100 percent 
disability rating, effective April 3, 1976, and it also 
appears that such rating decision also established service 
connection for the cause of the Veteran's death.  See April 
1988 'VA Memorandum For File.'  Notice of the rating decision 
was issued to the appellant on May 24, 1977, with a 'Control 
Document and Award Letter.'  The Veteran was determined to be 
permanently and totally disabled due to service-connected 
disability effective April 3, 1976, although such 
determination was not made until May 5, 1977, and was not 
issued to the appellant until May 24, 1977.  

Basic eligibility for DEA benefits is established in one of 
several ways, including being a spouse of a Veteran who has a 
permanent and total disability evaluation. 38 U.S.C.A. § 
3501(a)(1)(D) (West 2002); 38 C.F.R. § 21.3021(a)(3)(i) 
(2009). In this case, the appellant's eligibility for DEA 
benefits derives from her status as a spouse of a permanently 
and totally disabled Veteran.

Eligibility for such benefits extends 10 years from the date 
(as determined by the Secretary) the person becomes an 
eligible person within the meaning of 38 U.S.C.A. § 
3501(a)(1) (West 2002). 38 U.S.C.A. § 3512(b)(1)(A) (West 
2002). The beginning date of the 10-year period of 
eligibility for a spouse of a Veteran with a permanent and 
total disability evaluation is the effective date of the 
evaluation or the date of notification of such evaluation, 
whichever is more advantageous to the spouse, if the spouse 
has not chosen another date between either of these two dates 
which has been approved by the Secretary. 38 U.S.C.A. § 
3512(b)(1)(A) (West 2002); 38 C.F.R. § 21.3046(a)(2) (2009).

The 10-year delimiting period may be extended if the eligible 
spouse or surviving spouse does the following: (1) applies 
for the extension within the appropriate time limit; (2) "was 
prevented from initiating or completing the chosen program of 
education within the otherwise applicable eligibility period 
because of a physical or mental disability that did not 
result from . . . willful misconduct;" (3) provides VA with 
any requested evidence tending to show that he or she was 
prevented from initiating or completing the program because 
of a physical or mental disability that did not result from 
the willful misconduct of the eligible spouse; and (4) is 
otherwise eligible for payment of educational assistance for 
the training pursuant to Chapter 35. 38 C.F.R. § 
21.3047(2009); see also 38 U.S.C.A. § 3512 (b)(2) (West 
2002).

It must be "clearly established" by medical evidence that 
such program of education was medically infeasible. 38 C.F.R. 
§ 21.3047(a)(2)(i) (2009). Application for an extension must 
be made within one year after the last date of the delimiting 
period, the termination of the period of physical or mental 
disability, or October 1, 1980, whichever date is the latest. 
38 U.S.C.A. § 3512(b)(2) (West 2002).

The appellant, who is the Veteran's spouse, became entitled 
to DEA under Chapter 35, and the delimiting date is 10 years 
from May 24, 1977, the date of notification of eligibility, 
as such date is more advantageous to the appellant.  Thus, 
the appellant's eligibility expired on May 24, 1987.  Unless 
extended, the period of eligibility cannot exceed 10 years.  
Since the appellant did not file her claim for Chapter 35 
benefits until June 2008, pursuant to 38 C.F.R. § 21.3046 
(a)(1), she is not eligible for Chapter 35 benefits.  

The appellant is not seeking an extension for the period of 
eligibility nor does the evidence show that she would qualify 
for such.  See 38 C.F.R. §§ 21.3046, 21.3047.  The appellant 
was not even enrolled in an education program prior to May 
1987, did not file an application for an extension within one 
year after the last date of the delimiting period, and does 
not claim and the evidence does not show that a physical or 
mental impairment precluded her from initiating or completing 
the chosen program of education within the eligibility 
period.  Therefore, an extension is not for application.

The Board recognizes the appellant's contentions regarding 
the financial burden associated with receiving an education, 
and commends the appellant for completing her education.  
However, the appellant has not met the requirements for a 
grant of the claim of entitlement to Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code.  
To the extent that the law is dispositive, the claim is 
denied on the basis of the absence of legal merit.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Dependents' Educational Assistance under Chapter 35, Title 
38, United States Code is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


